DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/05/2021 have been fully considered but they are not persuasive. Applicant's arguments filed 1/05/2021 have been fully considered but they are not persuasive.  The arguments are presented that the inherency rejection is based on the surface property Rz.  These arguments are not found persuasive due to the fact that the core material is also identical to the claimed material. While the declaration establishes that Rz alone does not impart the inherent TGA property Applicant has failed to provide evidence that the product of Kim fails to possess the property. Kim teaches electronically deposited copper foil as claimed and electrochemically deposited copper foil [0018].  Therefore the examiner maintains that the material of Kim would have a substantially similar core material and surface coating and therefore be expected to inherently exhibit the claimed properties.  No structural differences between the copper foil of the instant invention and the copper foil of Kim, such as alloying elements or limiting impurities have been claimed.   The data provided fails to persuasively show that the foil of Kim fails to inherently have the claimed property.

In order to expedite prosecution an alternative rejection has been added in view of Hanafusa (US 2010/0136434 A1) to illustrate that the claimed properties are also known to be beneficial and would be obvious to one of ordinary skill in the art to optimize for.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0119301 A1, hereafter Kim).
With regard to claims 1-3, and 5-9, Kim teaches an electrodeposited copper foil comprising a drum side and a deposited side [0018] wherein each of the drum side and the deposited side (shiny and matte surface) [0032] have a ten point average roughness lower than 2 microns (which would encompass and obviate the claimed range of claim 1) [0038] and each of the drum side and the deposited side comprise a chromium coating [0057-0058].  Kim does not characterize the material by thermal gravimetric analysis and therefore does not explicitly teach TGA characteristics.  However since Kim teaches the claimed material with an average roughness overlapping claimed range and teaches that the material has a protective chromium (chromate) coating on both sides thereby teaching a substantially identical material, it is expected to inherently exhibit the claimed properties. See MPEP 2112 I.  

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa (US 2010/0136434 A1, hereafter Hanafusa).
With regard to claims 1-3, and 5-9, Hanafusa teaches an electrodeposited copper foil comprising a drum side and a deposited side (both sides) wherein each of the drum side and the deposited side (both sides) have an average roughness lower than 2 microns [0028].   Hanafusa does not explicitly teach ten point average roughness, however Hanafusa teaches optimizing roughness between 1 microns and 2 microns to balance crack prevention and adhesion and would therefore obviate the claimed range [0012].  Hanafusa further teaches each of the sides comprise a oC, the weight gained is taught to be controlled and minimized. Based on the teachings of Hanafusa one of ordinary skill in the art would find it obvious to optimize the oxidation resistance temperature of the copper foil as high as 350°C (which would obviate the claimed range) for the benefit of allowing for high annealing temperatures that reduce the changes of cracks and breakage [Hanafusa 0024-0025]. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-3 and 5-9 above, and further in view of Matsumoto et al. (US 2010/0159337 A1, hereafter Matsumoto).
With regard to claim 10, Kim teaches the copper foil as detailed in the rejection of claim 1 but does not teach the claimed battery components.  However, in a field of endeavor relevant to the problem solved, Matsumoto teaches a secondary lithium ion battery with an active material coated on an electrolytic copper foil [0254-0256] wherein the foil is welded to a nickel connecting tab [0297-0300].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the copper foil of Kim as the copper foil anode current collector of Matsumoto for the benefit of the high capacity maintenance [Kim 0008].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa as applied to claims 1-3 and 5-9 above, and further in view of Matsumoto et al. (US 2010/0159337 A1, hereafter Matsumoto).
With regard to claim 10, Hanafusa teaches the copper foil as detailed in the rejection of claim 1 but does not teach the claimed battery components.  However, in a field of endeavor relevant to the problem solved, Matsumoto teaches a secondary lithium ion battery with an active material coated on an electrolytic copper foil [0254-0256] wherein the foil is welded to a nickel connecting tab [0297-0300].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the copper foil of Hanafusa as the copper foil anode current collector of Matsumoto for the benefit of the lower stress and reduced chance of breakage [Hanafusa 0013].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Madea et al. (US 2014/0127569 A1) teaches the optimization of a chromate film for oxidation resistance [0021].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pryor (US 3,259,491) teaches the optimization of copper alloys to improve oxidation resistance [col. 1 lines 10-13].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724